SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

394
CA 13-01376
PRESENT: SCUDDER, P.J., SMITH, CARNI, LINDLEY, AND WHALEN, JJ.


ROY PURDY AND ELINOR PURDY,
PLAINTIFFS-APPELLANTS,

                     V                                           ORDER

UNIVERSITY OF ROCHESTER MEDICAL
CENTER/STRONG MEMORIAL HOSPITAL,
DEFENDANT-RESPONDENT.


FITZSIMMONS, NUNN & PLUKAS, LLP, ROCHESTER (JASON E. ABBOTT OF
COUNSEL), FOR PLAINTIFFS-APPELLANTS.

THE WOLFORD LAW FIRM LLP, ROCHESTER (JAMES S. WOLFORD OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeal from an order and judgment (one paper) of the Supreme
Court, Monroe County (Evelyn Frazee, J.), entered May 22, 2013. The
order and judgment granted the motion of defendant for summary
judgment dismissing the complaint.

     It is hereby ORDERED that the order and judgment so appealed from
is unanimously affirmed without costs.




Entered:   May 2, 2014                          Frances E. Cafarell
                                                Clerk of the Court